Title: To George Washington from Silvanus Seely, 18 October 1781
From: Seely, Silvanus
To: Washington, George


                  
                     Sir
                     Camp Connecticut Farms 18th October 1781
                  
                  The Fleet I mentioned in mine of the l4th Consisting of 24 Ships of the line two 40 & a number of Frigates, sailed from the Hook yesterday about Ten in the Morning whether they have taken all the Troops I mentioned with them is uncertain but I believe they have, & they have undoubtedly taken between two & three thousand of their best Troops on board their Ships of War—I am Your Most obedt &c.
                  
                     Silvs Seely Coll.
                  
               